             Case 2:20-cv-01443-RSM Document 7 Filed 02/02/21 Page 1 of 3




 1                                                               The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   MARCOS GONZALEZ SILVA,                                 Case No. 2:20-cv-1443 RSM
10
                                   Plaintiff,
11                                                          STIPULATED MOTION FOR
                      v.                                    DISMISSAL
12
     KENNETH T. CUCCINELLI, Director of
13
     United States Citizenship & Immigration
14   Services; CHAD F. WOLF, Secretary of                   Noted on Motion Calendar:
     United States Department of Homeland                   January 29, 2021
15   Security; CYNTHIA MUNITA, Director of
     United States Citizenship & Immigration
16   Services,
17
                                   Defendants.
18

19         Pursuant        to   Federal         Rule   of    Civil    Procedure     41(a)(1)(A)(ii),

20   Plaintiff Marcos Gonzalez Silva and all Defendants jointly stipulate to dismiss this mandamus

21   action, without attorney’s fees or costs to any party. On January 21, 2021, United States

22   Citizenship and Immigration Services (“USCIS”) issued final adjudications of Plaintiff’s I-485

23   Application for Adjustment of Status and I-601 Application for Waiver of Grounds of

24   Inadmissibility. Thus, the matters for which Plaintiff sought mandamus relief have been

25   resolved.

26

27

28    STIPULATED MOTION                                                  UNITED STATES ATTORNEY
      2:20-cv-1443 RSM                                                  700 STEWART STREET, SUITE 5220
      PAGE– 1                                                             SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:20-cv-01443-RSM Document 7 Filed 02/02/21 Page 2 of 3




 1         Plaintiff and Defendants therefore stipulate to dismiss this action. All parties shall bear

 2   their own attorney’s fees and costs.

 3

 4
     DATED: January 29, 2021
 5

 6
                                                         Respectfully submitted,
 7
                                                         s/ Alexandra Lozano
 8                                                       ALEXANDRA LOZANO, WSBA #40478
                                                         Alexandra Lozano Immigration Law
 9                                                       16400 Southcenter Pkwy., Suite 410
10                                                       Tukwila, WA 98188
                                                         Phone: 206-406-3068
11                                                       Fax: 206-494-7775
                                                         Email: Alexandra@abogadaalexandra.com
12
                                                         Attorney for Plaintiff
13

14

15   DATED: January 29, 2021
                                                         BRIAN T. MORAN
16                                                       United States Attorney
17                                                       s/ Katie D. Fairchild
18                                                       KATIE D. FAIRCHILD, WSBA #47712
                                                         Assistant United States Attorney
19                                                       United States Attorney’s Office
                                                         700 Stewart Street, Suite 5220
20                                                       Seattle, Washington 98101-1271
                                                         Phone: 206-553-4358
21                                                       Fax: 206-553-4067
22                                                       Email: katie.fairchild@usdoj.gov

23                                                       Attorney for Defendants

24

25

26

27

28    STIPULATED MOTION                                                   UNITED STATES ATTORNEY
      2:20-cv-1443 RSM                                                   700 STEWART STREET, SUITE 5220
      PAGE– 2                                                              SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:20-cv-01443-RSM Document 7 Filed 02/02/21 Page 3 of 3




 1                                           ORDER

 2        IT IS HEREBY ORDERED that the Parties’ Stipulated Motion for Dismissal is

 3   GRANTED.

 4

 5        Dated this 2nd day of February, 2021.
 6

 7

 8

 9
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                             UNITED STATES ATTORNEY
     2:20-cv-1443 RSM                                             700 STEWART STREET, SUITE 5220
     PAGE– 3                                                        SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
